UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:3235-0058 Expires:April30, 2009 Estimated average burden hours per response 2.50 SEC FILE NUMBER 333-105778 CUSIP NUMBER 61915T 10 2 (Check one): þ Form10-K o Form20-F o Form11-K o Form10-Q o Form10-D o FormN-SAR o FormN-CSR For Period Ended: December 31, 2007 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION MORTGAGEBROKERS.COM HOLDINGS, INC. Full Name of Registrant Former
